       Case 1:19-cv-00138-DAD-EPG Document 50 Filed 04/29/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                                   UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
10
11   KYLE PETERSEN ,                                     Case No.: 1:19-cv-00138-DAD-EPG
12                   Plaintiff,
                                                         ORDER RE: NOTICE PROVIDING
13           v.                                          EXPLANATION OF CURRENT SITUATION DUE
                                                         TO COVID-19
14   ANTHONY SIMS, JR., and NICHOLAS
     TORRES,                                             (ECF No. 49)
15             Defendants.
16
17           Plaintiff, Kyle Petersen, is proceeding pro se and in forma pauperis in this civil rights action,
18   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). Plaintiff has filed
19   a document titled “Plaintiff’s Explanation of his Current Situation Due to COVID-19 Pandemic.”
20   (ECF No. 49.) In this document, Plaintiff explains that there is a stay-in-place requirement currently in
21   effect at the Federal Correctional Institution at Lompoc, California, where Plaintiff is detained. He
22   states that as a result, he is unable to access the law library or make copies necessary for serving
23   Defendants with copies of documents he files with the Court. (Id.). Plaintiff asks that the Court waive
24   the requirement that he be required to serve all parties and that he instead be allowed to simply file a
25   single copy of documents with the Court and that the Court in turn serve the documents on Defendants
26   in place of service by Plaintiff.
27           Finding good cause, IT IS ORDERED that until July 31, 2020, in light of the impact that the
28   COVID-19 crisis is having on Plaintiff’s ability to make copies and to access the law library, the

                                                          1
       Case 1:19-cv-00138-DAD-EPG Document 50 Filed 04/29/20 Page 2 of 2



 1   obligation to serve filings on defendants, and to serve multiple defendants with discovery, is excused.

 2   In light of the fact that counsel for defendants are electronically served with all court filings, filings

 3   with the Court will satisfy service on the defendants. For documents that must be served, such as

 4   discovery responses, service on counsel will constitute service on all defendants.

 5           The Court also notes that defendants have filed a motion to dismiss (ECF No. 46), to which

 6   Plaintiff must respond within 21 days after being served with the motion. If Plaintiff needs additional

 7   time to respond to the motion to dismiss, Plaintiff may file a motion requesting an extension of time

 8   and should explain in that motion why he needs additional time to respond to the motion to dismiss.

 9
     IT IS SO ORDERED.
10
11      Dated:     April 29, 2020                                /s/
12                                                        UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
